Title: To Thomas Jefferson from Hutchins Gordon Burton, 7 December 1821
From: Burton, Hutchins Gordon
To: Jefferson, Thomas


Dr Sir
Washington
December 7th AD 1821
I have been much indisposed for several days, is my appology for not answering Your very friendly letter sooner—there is no Individual with whom Iam acquainted, that makes it an object, to raise a full crop of Scuppernon wine—it is generally made by the poorer class of the community, and purchased  in, by the Country Merchants—with many of whom Iam well acquainted—Should you at any time want any additional supply of the wine—I hope you will without hesitation drop me a line, and so far from considering it troublesome—It will at all times afford me  great pleasure to serve you in this or any other way in my powerIam with highest Respect & consideration YoursH G Burton{Excuse great haste}